
	
		II
		109th CONGRESS
		2d Session
		S. 3858
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Interior to cancel certain
		  grazing leases on land in Cascade-Siskiyou National Monument that are
		  voluntarily waived by the lessees, to provide for the exchange of certain
		  Monument land in exchange for private land, to designate certain Monument land
		  as wilderness, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cascade-Siskiyou National Monument
			 Voluntary and Equitable Grazing Conflict Resolution
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)Presidential
			 Proclamation Number 7318, dated June 13, 2000 (65 Fed. Reg. 37247), which
			 established the Cascade-Siskiyou National Monument, created unique regulatory
			 and statutory overlays with respect to the Monument;
				(2)compensating
			 lessees that voluntarily waive their grazing leases and end livestock grazing
			 on Federal land in and near the Monument would provide lessees new economic
			 opportunities, including opportunities to—
					(A)restructure ranch
			 operations;
					(B)start new
			 businesses; or
					(C)retire with
			 security;
					(3)regardless of the
			 legal merits of continued grazing on the Monument, there is support from the
			 ranching, environmental, and other local communities and government officials
			 for a fair and equitable resolution of grazing conflicts;
				(4)the land exchange
			 authorized under this Act is in the public interest because the
			 exchange—
					(A)furthers the
			 protective purposes of the Monument;
					(B)provides for
			 consolidated land ownership;
					(C)improves land and
			 resource management;
					(D)decreases
			 management costs; and
					(E)resolves public
			 conflict;
					(5)the waiver of
			 grazing leases under this Act is not intended to reflect on—
					(A)the legal or
			 ecological merit of continued grazing within the Monument; or
					(B)the merit of
			 proposals to limit or retire grazing permits in the State of Oregon or any
			 other State; and
					(6)designating
			 certain portions of the Monument as wilderness would ensure that an increasing
			 population, expanding settlement, and increasing mechanization would not modify
			 those portions in a manner that would cumulatively deny future generations the
			 opportunity to the wilderness experience.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to maintain the
			 economic viability of cattle ranching in the vicinity of the Monument;
				(2)to authorize the
			 permanent retirement of certain grazing leases and associated allotments within
			 and in the vicinity of the Monument; and
				(3)to protect unique
			 ecological diversity and high quality outdoor recreational opportunities in the
			 wildest portions of the Monument by designating the portions as the Soda
			 Mountain Wilderness.
				3.DefinitionsIn this Act:
			(1)Bureau of land
			 management landThe term Bureau of Land Management
			 land means the approximately 40 acres of land under the jurisdiction of
			 the Bureau of Land Management in the Monument, as generally depicted on the
			 land exchange map.
			(2)Grazing
			 allotmentThe term grazing allotment means the Box
			 R, Buck Lake, Buck Mountain, Buck Point, Conde Creek, Cove Creek, Cove Creek
			 Ranch, Deadwood, Dixie, Grizzly, Howard Prairie, Jenny Creek, Keene Creek,
			 North Cove Creek, and Soda Mountain grazing allotments in the State.
			(3)Grazing
			 leaseThe term grazing lease means any document
			 authorizing the use of a grazing allotment for the purpose of grazing domestic
			 livestock for commercial purposes.
			(4)Land exchange
			 mapThe term land exchange map means the map
			 entitled Box R Ranch Land Exchange and dated
			 ___, 2006.
			(5)LandownerThe
			 term Landowner means Box-R Ranch in the State.
			(6)LesseeThe
			 term lessee means a livestock operator that holds a valid term
			 grazing lease for a grazing allotment.
			(7)LivestockThe
			 term livestock does not include beasts of burden used for
			 recreational purposes in the Monument.
			(8)MonumentThe
			 term Monument means the Cascade-Siskiyou National Monument in the
			 State.
			(9)Range
			 development
				(A)In
			 generalThe term range development means any
			 structure, fence, water development, or other permanent fixture placed on a
			 grazing allotment relating to grazing domestic livestock.
				(B)ExclusionsThe
			 term range development does not include any rolling stock,
			 livestock, or diversions of water from Federal land onto non-Federal
			 land.
				(10)Rowlett
			 parcelThe term Rowlett parcel means the parcel of
			 approximately 40 acres of private land, as depicted on the land exchange
			 map.
			(11)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(12)StateThe
			 term State means the State of Oregon.
			(13)WildernessThe
			 term Wilderness means the Soda Mountain Wilderness designated by
			 section 6(a).
			(14)Wilderness
			 mapThe term wilderness map means the map entitled
			 Soda Mountain Wilderness and dated
			 ____, 2006.
			4.Voluntary
			 grazing lease waiver program
			(a)Existing
			 grazing leases
				(1)WaiverThe
			 Secretary—
					(A)shall, subject to
			 the availability of funds, offer to provide compensation to a lessee in
			 exchange for the waiver by a lessee of a grazing lease; and
					(B)if the lessee
			 accepts the offer in accordance with this section, shall, not later than 30
			 days after the date on which the lessee accepts the offer,
			 simultaneously—
						(i)provide to the
			 lessee the compensation specified in paragraph (2);
						(ii)terminate the
			 grazing lease waived; and
						(iii)permanently
			 retire the associated grazing allotment or portion of the grazing allotment
			 from livestock grazing use.
						(2)Amount of
			 compensationCompensation for the waiver of a grazing lease under
			 paragraph (1) shall be equal to $300 per authorized animal unit month.
				(3)Partial
			 allotment retirementsIf a lessee offers to waive only the
			 Monument portion of a grazing lease for a grazing allotment that is partially
			 in the Monument, the Secretary shall, at full Federal expense, construct and
			 maintain a fence to exclude livestock from the portion of the grazing allotment
			 that is within the boundaries of the Monument.
				(4)Joint
			 leaseIf a grazing allotment is jointly leased to more than 1
			 lessee—
					(A)the Secretary
			 shall not accept waiver of a joint grazing lease unless all lessees subject to
			 the grazing lease exercise the option to waive the grazing lease under
			 paragraph (1); or
					(B)if the option is
			 not exercised by all the lessees under paragraph (1), the Secretary
			 shall—
						(i)in
			 communication, consultation, and cooperation with any lessees that do not
			 exercise the option under paragraph (1), construct and maintain a fence at
			 Federal expense for the purpose of keeping livestock within a reduced area of
			 the grazing allotment that is commercially and seasonally proportional with the
			 remaining authorized animal unit months in the grazing allotment, including
			 private land used as exchange of use on the date of enactment of this Act;
			 and
						(ii)accept the
			 waived portion of the joint lease from any joint lessees that have exercised
			 the option under paragraph (1).
						(5)LimitationsThe
			 Secretary—
					(A)with respect to
			 the Agate, Emigrant Creek, and Siskiyou allotments in and near the Monument as
			 of the date of enactment of this Act—
						(i)shall not issue
			 grazing leases; and
						(ii)shall
			 permanently retire the allotments from livestock grazing use; and
						(B)shall not
			 establish any new allotments that include—
						(i)any
			 Federal land within a grazing allotment or an allotment described in
			 subparagraph (A); or
						(ii)any Monument
			 land (whether leased or not leased for grazing on the date of enactment of this
			 Act).
						(6)DeadlineTo
			 waive a grazing lease in accordance with this section, a lessee shall exercise
			 the right to waive the grazing lease by not later than the date that is 3 years
			 after the date of enactment of this Act.
				(7)Effect of
			 waiverA lessee who receives compensation for voluntarily waiving
			 a grazing lease under this section shall be considered to have waived any claim
			 to all range developments on the associated grazing allotments.
				(8)Donation of
			 grazing leases
					(A)In
			 generalNothing in this section prevents a lessee from donating
			 to the Secretary, at any time, a grazing lease without Federal compensation, in
			 accordance with this section.
					(B)Acceptance
			 byIf a lessee donates a grazing lease to the Secretary, the
			 Secretary shall accept the donation in accordance with clauses (ii) and (iii)
			 of paragraph (1)(B).
					(b)Additional
			 allocationsBeginning on the date of enactment of this Act, the
			 Secretary shall not authorize any allotments for livestock grazing on Monument
			 land that are not in existence on the date of enactment of this Act.
			5.Land
			 exchange
			(a)In
			 generalFor the purpose of protecting and consolidating Federal
			 land within the Monument, the Secretary—
				(1)may offer to
			 convey to the Landowner the Bureau of Land Management land in exchange for the
			 Rowlett parcel; and
				(2)if the Landowner
			 accepts the offer, not later than 70 days after the date on which the Landowner
			 conveys acceptable title to the Rowlett parcel to the Secretary, shall convey
			 to the Landowner all right, title, and interest of the United States in and to
			 the Bureau of Land Management land.
				(b)Surveys
				(1)In
			 generalThe exact acreage and legal description of the Bureau of
			 Land Management land and the Rowlett parcel shall be determined by surveys
			 approved by the Secretary.
				(2)CostsThe
			 Secretary shall be responsible for paying the costs of—
					(A)any survey
			 conducted under paragraph (1); and
					(B)any other
			 administrative costs relating to the land exchange authorized under this
			 section.
					(c)Conditions
				(1)In
			 generalThe conveyance of Bureau of Land Management land and the
			 Rowlett parcel under subsection (a) shall be subject to valid existing
			 rights.
				(2)Title
			 approvalTitle to the Rowlett parcel shall conform with the title
			 approval standards applicable to Federal land acquisitions.
				(d)Applicable
			 law
				(1)In
			 generalExcept as otherwise provided in this section, the
			 conveyance of Bureau of Land Management land under this section is subject to
			 any laws (including regulations) applicable to the conveyance and acquisition
			 of land under the jurisdiction of the Bureau of Land Management.
				(2)ExemptionThe
			 exchange of land authorized under this section shall not—
					(A)require the
			 promulgation of additional regulations by the Secretary; or
					(B)be subject to the
			 notice and comment provisions of section 553 of title 5, United States
			 Code.
					6.Soda mountain
			 wilderness
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), approximately
			 23,000 acres of Monument land, as generally depicted on the wilderness map, is
			 designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Soda Mountain
			 Wilderness.
			(b)Map and legal
			 description
				(1)Submission of
			 map and legal descriptionAs soon as practicable after the date
			 of enactment of this Act, the Secretary shall file a map and legal description
			 of the Wilderness with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Resources of the House of Representatives.
					(2)Force and
			 effect
					(A)In
			 generalThe map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct any clerical or typographical error in the map or
			 legal description.
					(B)NotificationThe
			 Secretary shall submit to Congress notice of any changes made in the map or
			 legal description under subparagraph (A), including notice of the reason for
			 the change.
					(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in—
					(A)the Office of the
			 Director of the Bureau of Land Management;
					(B)the Office of the
			 Oregon State Director of the Bureau of Land Management; and
					(C)the Medford
			 District Office of the Bureau of Land Management.
					(c)Administration
			 of wilderness
				(1)In
			 generalSubject to valid existing rights, the Wilderness shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that any reference in the Wilderness Act to the effective
			 date of the Wilderness Act shall be considered to be a reference to the date of
			 enactment of this Act.
				(2)Fire, insect,
			 and disease management activitiesThe Secretary may take such
			 measures in the Wilderness as are necessary to control and prevent fire,
			 insects, and diseases, as provided in section 4(d)(1) of the Wilderness Act (16
			 U.S.C. 1133(d)(1)) and the guidelines contained in the Report
			 of the Committee on Interior and Insular Affairs (H. Report 98–40) to accompany
			 the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note).
				(3)Livestock
					(A)AdministrationExcept
			 as provided in section 4 and Presidential Proclamation Number 7318, dated June
			 13, 2000 (65 Fed. Reg. 37247), any grazing of livestock and the maintenance of
			 range development in the Wilderness established before the date of enactment of
			 this Act shall be permitted to continue in accordance with—
						(i)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
						(ii)the guidelines
			 set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405).
						(B)Retirement of
			 certain permitsOn the retirement of any grazing lease applicable
			 to any portion of the Wilderness, grazing of domestic livestock in the
			 applicable portion of the Wilderness shall be prohibited.
					(4)Fish and
			 wildlife managementIn accordance with section 4(d)(7) of the
			 Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects the
			 jurisdiction of the State with respect to fish and wildlife on public land in
			 the State.
				(5)Adjacent
			 management
					(A)In
			 generalNothing in this Act creates a protective perimeter or
			 buffer zone around the Wilderness.
					(B)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 can be seen or heard from the Wilderness shall not preclude the conduct of the
			 activity or use outside the boundary of the Wilderness.
					7.EffectNothing in this Act—
			(1)affects the
			 authority of a Federal agency to otherwise modify or terminate grazing permits
			 or leases without compensation;
			(2)authorizes the
			 use of eminent domain;
			(3)creates a
			 property right in any grazing permit or lease on Federal land;
			(4)establishes a
			 precedent for future grazing permit or lease buyout programs; or
			(5)affects the
			 allocation, ownership, interest, or control, in existence on the date of
			 enactment of this Act, of any water, water right, or any other valid existing
			 right held by the United States, an Indian tribe, a State, or a private
			 individual, partnership, or corporation.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to the
			 Secretary—
				(1)$2,000,000 to
			 provide compensation to lessees that waive grazing leases under section 4;
			 and
				(2)$1,500,000 for
			 fence construction and other methods of livestock control in and near the
			 Monument, of which $150,000 shall be made available for fiscal year 2007 and
			 each fiscal year thereafter (adjusted for inflation) for the purpose of
			 preventing domestic livestock from entering the Federal land described in
			 section 4(a).
				(b)LimitationNone
			 of the amounts made available under subsection (a) shall be used by any Federal
			 agency for administrative costs incurred in carrying out this Act.
			(c)AvailabilityAmounts
			 made available under subsection (a) shall remain available until
			 expended.
			
